USDC IN/ND case 1:20-cv-00037-HAB-SLC document 48 filed 05/15/20 page 1 of 1



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION


LIGTEL COMMUNICATIONS, INC.,                )
                                            )
                      Plaintiff,            )
                                            )
              v.                            )     Case No. 1:20-cv-00037-HAB-SLC
                                            )
BAICELLS TECHNOLOGIES INC.,                 )
BAICELLS TECHNOLOGIES NORTH                 )
AMERICA INC.,                               )
                                            )
                      Defendants.           )


       ORDER GRANTING MOTION FOR WITHDRAWAL OF APPEARANCE

       This matter came before the Court upon Michael L. Schultz’s Motion for Withdrawal of

Appearance and the Court having reviewed said Motion and being duly advised in the premises,

now GRANTS the motion.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the appearance of

Michael L. Schultz be withdrawn on behalf of Plaintiff, LigTel Communications, Inc.

       SO ORDERED.

       Entered this 15th day of May 2020.




                                                  Susan Collins
                                                  Susan Collins
                                                  United States Magistrate Judge

Distribution: All counsel of record
via CM/ECF
